Citation Nr: 1817208	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  During the course of the appeal, the claims file was transferred to the RO in Hartford, Connecticut.

In March 2015 the Board denied the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the March 2015 Board decision for these issues to the United States Court of Appeals for Veterans Claims (Court).  On June 1, 2016, a memorandum decision set aside the March 2015 Board decision for these issues and remanded them to the Board.

In December 2016, the Board remanded the case pursuant to the memorandum decision.  In a May 2017 VA rating decision, the issue of entitlement to service connection for tinnitus was granted, which represents a full grant of the benefits sought so it is no longer on appeal before the Board.  The remaining issue on appeal was returned to the Board, remanded for additional evidentiary development in August 2017, and has been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's bilateral hearing loss for VA purposes as likely as not is attributable to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of bilateral hearing loss VA purposes during the appeal period.  As noted in a March 2011 private audiogram report, the Veteran's auditory thresholds in the right and left ears at the 3000 and 4000 Hertz ranges were greater than 40 decibels.  See 38 C.F.R. § 3.385; Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  In the October 2012 VA Disability Benefits Questionnaire (DBQ) audiological examination report, the Veteran's auditory thresholds in the right and left ears at the 2000, 3000, and 4000 Hertz ranges were greater than 40 decibels.  See 38 C.F.R. § 3.385.

Next, review of the Veteran's service treatment records show that at the time of entry to service in August 1970, his bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
15 (25) 
15 (20)
LEFT
0 (15)
0 (10)
0 (10)
15 (25) 
10 (15)

Since it is unclear whether service department audiometric readings between January 1, 1967 and December 31, 1970 were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As a result, in order to facilitate data comparison, the conversion is represented by the figures in parentheses above.

At the time of separation from active service in January 1972, his bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
10
20
LEFT
0
-5
20
15
5

In a February 2012 statement, the Veteran reported exposure to artillery noise during active service in a fire direction center of a mortar platoon.  At the October 2012 VA DBQ audiological examination, the Veteran reported noise exposure to riffle fire without hearing protection as being part of a mortar platoon during active service.

The Board finds that the Veteran is competent to report that he was exposed to loud noise in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's testimony is also credible because his statements are supported by his service personnel records which note his military occupational specialty included infantry indirect fire crewman, he completed foreign and/or sea service for a year and 21 days, and served in Korea.  His lay statements regarding in-service noise exposure have been consistent throughout the course of the appeal.  Moreover, there was an upward threshold shift in the left ear at the 2000 Hertz range between the entry and separation examination reports.  Given the Veteran's competency to report noise exposure and the reported noise exposure's consistency with his military duties, the Board finds the Veteran was exposed to loud noise while in service.

Lastly, the Board considers the element of a nexus between the current diagnosis of bilateral hearing loss for VA purposes and the in-service noise exposure has been met in this case.

In a February 2012 statement, the Veteran reported having trouble hearing when people speak to him and was told by a private physician that his type of hearing loss is consistent with military members who have been exposed to the noise of artillery fire.  He further reported that he was referred to another specialist who agreed that his hearing loss was consistent with those exposed to the noise of artillery fire.

Pursuant to a private treatment session in April 2011, the treating physician noted the Veteran has a longstanding history of mild to moderate bilateral hearing loss and noise exposure.  Following the clinical evaluation, the physician concluded, in part, the following:

[The Veteran] [l]ikley has an underlying bilateral sensorineural hearing loss, but in addition has a sudden increase in the right conductive component of the loss.  Unfortunately, only one time point is documented audiometrically, and we don't know how much of the loss is new and how much is old.

In the February 2013 substantive appeal, the Veteran reported experiencing gradual hearing loss since separation from active service and had an episode that was termed sudden onset hearing loss in March 2011.  He asserted that the "damage was done during mortar live fire exercises and the damage manifested itself as a gradual hearing loss with [his] current situation the result."

Review of the evidentiary record also includes multiple VA medical opinions provided during the course of the claim on appeal.

Following the October 2012 VA DBQ audiological examination, the VA examiner opined it is not likely that the Veteran's current hearing loss is related to his military service.  It was explained that even though the Veteran reported military noise exposure to riffle fire, the Veteran had normal hearing sensitivity from 500 through 6000 Hertz ranges on an audiological evaluation performed in January 1975 which was after his time of active duty and the Veteran reported a sudden decrease in hearing two years prior.  In a November 2012 addendum report, the VA examiner clarified that the separation date for the audiogram was not in January 1975 but rather in January 1972.

In the June 2016 memorandum decision, the Court determined that the October 2012 VA medical opinion was inadequate because the VA examiner's rationale failed to provide a reasoned medical explanation for why a recent sudden hearing loss weighs against a finding that the Veteran's claimed gradual hearing loss prior to that time is not related to service.  As a result, the Board finds the October 2012 VA medical opinion lacks probative value to show a nexus between the Veteran's current bilateral hearing loss for VA purposes and his in-service noise exposure.

Pursuant to the June 2016 memorandum decision, a VA DBQ medical opinion was provided in February 2017 by the previous examiner.  The VA examiner concluded, in part, the following:

[Service treatment records] indicate normal hearing at the time of entrance and exit from active duty.  One standard threshold shift was noted at 2000 Hertz in the left ear, but hearing remained within normal limits.  In a 2005 study by the Institute of Medicine (IOM) entitled "Noise and Military Service-Implications for Hearing Loss and Tinnitus," the IOM stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  As the Veteran had normal hearing sensitivity at the time of exit, and research has shown that hearing loss due to noise exposure occurs at the time of the event and is unlikely to have a prolonged delay onset, it is less likely than not that the Veteran's current hearing loss is related to his military noise exposure.

The Board finds the February 2017 VA DBQ medical opinion is also inadequate because the VA examiner did not adequately consider the Veteran's lay assertions and relied on the facts that the Veteran had normal hearing on separation and onset multiple years after separation from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  As a result, the Board finds the February 2017 VA medical opinion lacks probative value to show a nexus between the Veteran's current bilateral hearing loss for VA purposes and his in-service noise exposure. 
Pursuant to the August 2017 Board remand directives, an additional VA DBQ medical opinion was provided in September 2017 by the previous examiner.  The VA examiner concluded, in part, the following:

[I]n March 2011 a private treatment record[,] . . .the Veteran was noted to have hearing loss . . . since the previous Saturday.  The doctor noted that the Vet[eran] had been hit in the head by a 4-by-4 the previous month.  The doctor's impression was a sudden onset hearing loss.  The Veteran was prescribed [medication], and approximately two weeks later, the Veteran reported that he had finished his prescription but was still experiencing hearing loss . . .  As the Veteran's hearing was normal at exit, and there is no audiological data available for one year after military service, it cannot be determined if the Veteran's current bilateral hearing loss first manifested within one year of his separation from active duty service or as a result of the 2011 sudden hearing loss.  Also, there is no way to tell what proportion of his current hearing loss may be from the sudden hearing loss in 2011 and what proportion was from a prior date.  Any statement made regarding the hearing in the year after discharge cannot be provided without resorting to speculation.

When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  As explained above, the VA examiner explained in September 2017 why she could not render an opinion regarding the onset of the Veteran's bilateral hearing loss within one year of separation from service.  As a result, the Board finds the examiner's statement is adequate because is supported with sufficient rationale for why an opinion could not be provided, yet lacks probative value for this claim on appeal due to the absence of an etiological opinion.

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's bilateral hearing loss on a direct basis; however, the Veteran is service connected for tinnitus based on his same in-service noise exposure.  In light of this, the Veteran's competent and credible assertions of hearing loss in and since service, and the apparent threshold shift during his period of active service, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is also related to his military service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  The benefit-of-the-doubt will be conferred in the Veteran's favor and remand is not necessary.  As such, the claim for entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


